Citation Nr: 0402460	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  94-45 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for entitlement to nonservice-connected pension 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The appellant was a member of the Army Reserves from November 
29, 1965, to July 27, 1971.  The appellant served on active 
duty for training (ACDUTRA) from November 29, 1965, to April 
22, 1966, from June 4, 1966, to June 18, 1966, from July 15, 
1967, to July 29, 1967, from July 13, 1968, to July 27, 1968, 
and from July 6, 1969, to July 20, 1969.  The appellant had 
no periods of active service other than these periods of 
active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claim of entitlement to 
a pension.  This case was remanded by the Board in February 
1997 and February 1998 for further development, and now again 
returns before the Board.


FINDINGS OF FACT

1.	The appellant had no service other than active duty for 
training.

2.	The record does not show that the appellant was disabled 
from a disease or injury incurred or aggravated in the 
line of duty.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for nonservice-connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The Board notes that the record reflects that the appellant 
and his representative were provided with a copy of the 
appealed December 1993 decision, a Statement of the Case 
dated May 1994, a Supplemental Statement of the Case dated 
September 1997, and two Board remands dated February 1997 and 
February 1998.  These documents provided notification of the 
information and evidence necessary to substantiate this 
claim.  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  The 
appellant received letters explaining his rights and 
responsibilities under the Veterans Claims Assistance Act in 
March 2001 and November 2001.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the appellant, and adjudication of this appeal poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown,        4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that could be 
obtained prior to adjudicating this claim.  Thus, as all 
relevant evidence has been obtained, and particularly in 
light of the legal nature of the disposition of the case, the 
Board can proceed.  See Quartucccio v. Principi, 16 Vet. App. 
183 (2002).


Entitlement to basic eligibility for improved disability 
pension benefits

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice- connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  The provisions of 38 C.F.R. § 3.3, in 
pertinent part, clarify that pension for veterans is a 
benefit payable by the Department of Veterans Affairs to 
veterans of a period of war because of nonservice-connected 
disability or age.  The qualifying periods of war for this 
benefit are the Mexican Border period, World War I, World War 
II, the Korean conflict, the Vietnam era, and the Persian 
Gulf War.  Basic entitlement exists if a veteran: (i) Served 
in the active military, naval, or air service for 90 days or 
more during a period of war (38 U.S.C.A. § 1521(j)); or (ii) 
Served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a disability adjudged service-connected without 
presumptive provisions of law, or at time of discharge had 
such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability (38 U.S.C.A. § 1521 
(j)); or (iii) Served in the active military, naval or air 
service for a period of 90 consecutive days or more and such 
period began or ended during a period of war (38 U.S.C.A. § 
1521(j)); or (iv) Served in the active military, naval, or 
air service of an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war (38 U.S.C.A. § 1521(j)); and (v) Is permanently and 
totally disabled from nonservice- connected disability not 
due to the veteran's own willful misconduct; and (vi) Meets 
the net worth requirements under 38 C.F.R. § 3.274 and does 
not have an annual income in excess of the applicable maximum 
annual pension rate specified in § 3.23. 38 C.F.R. § 
3.3(a)(3).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West  
2002); 38 C.F.R. § 3.6(a) (2002).

The record reveals that the appellant's only periods of 
service were those periods listed above, during which the 
appellant's status was active duty for training.  The 
appellant is not service connected for any disability, and 
has not alleged that he is entitled to service connection for 
any disability.  The appellant was involved in a severe 
motorcycle accident on April 12, 1970, while he was still in 
Reserves.  However, a thorough review of his available 
service records does not show that the veteran was on active 
or inactive duty for training at that time.

The Board therefore finds that the appellant does not meet 
the requirements for eligibility for improved disability 
pension benefits. While the appellant did serve in a period 
of war, all of his service, as confirmed by the National 
Personnel Records Center (NPRC), is active duty for training, 
which does not grant the appellant basic entitlement to 
pension benefits unless, during, any period of active duty 
for training, he was disabled from a disease or injury 
incurred or aggravated in the line of duty.  No evidence has 
been presented to indicate that the veteran had any such 
disability.

Accordingly, the Board finds that the appellant does not meet 
any of the requirements for basic eligibility for improved 
disability pension benefits and that his appeal must be 
denied.  Without qualifying service, there is simply no legal 
basis on which to grant the veteran entitlement to a pension.  
In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 




ORDER

Entitlement to basic eligibility for improved disability 
pension benefits is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



